Abatement Order filed October 23, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00434-CR
                                     ____________

                     EX PARTE WOODROW MILLER, Appellant




                        On Appeal from the 230th District Court
                                Harris County, Texas
                           Trial Court Cause No. 876249-E


                                ABATEMENT ORDER

       In its brief, the State contends this court lacks jurisdiction over this appeal because
the notice of appeal was filed late. In his notice of appeal, appellant seeks to appeal the
order denying his application for writ of habeas corpus signed March 16, 2012. That
order bears the cause number 876249-D. The order, however, specifically “adopts the
State’s Proposed Findings of Fact, Conclusions of Law and Order in cause number
0876249-E.”

       This appeal is abated to permit the trial court to correct the order nunc pro tunc. In
the trial court finds a nunc pro tunc order is warranted, the court shall order the trial clerk
to forward a supplemental record to this court containing the motion and ruling on the
motion including an order nunc pro tunc if such order is entered. The record shall be
filed with the clerk of this court on or before November 13, 2012.

       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the trial
court’s findings and recommendations are filed in this Court.           The Court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the Court
may reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a hearing in
compliance with this Court’s order. If the parties do not request a hearing, the court
coordinator of the trial court shall set a hearing date and notify the parties of such date.




                                       PER CURIAM